Citation Nr: 1620386	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic folliculitis.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to May 1991, and from May 1995 to June 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 2016, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.  

The issue of service connection for bilateral pes planus is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's chronic folliculitis began in service and has persisted since.


CONCLUSION OF LAW

Service connection for chronic folliculitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran completed a period of active duty service in June 2002.  His service treatment records (STRs)clearly document that "scalp folliculitis" was diagnosed during service, including as noted on an August 2001 medical examination (conducted for the purposes of a medical board).  The Veteran's competent testimony, including during his April 2016 Board hearing, indicates that he has experienced ongoing and worsening symptoms of the scalp folliculitis throughout since service.  In April 2016, he submitted documentation from his dermatologist clearly showing that he has been receiving treatment for "chronic folliculitis" during the pendency of the claim on appeal.  The submitted documentation features a report from a July 2011 consultation concerning treatment for chronic folliculitis.

There is no significant evidence or indication of record suggesting that the Veteran suffered from chronic folliculitis prior to the most recent period of active duty service, and he is presumed to have been in sound health in pertinent respects upon his entry to that period of active duty service.  The documented onset of chronic folliculitis during his active duty service is supportive of the claim for service connection.

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Board finds no reason to question the credibility of the Veteran's accounts, which are consistent with pertinent evidence from during and following his military service, and are not directly or persuasively contradicted by any probative evidence in the record.

Accordingly, the Board finds that the evidence shows (1) that the Veteran has a current diagnosis of chronic folliculitis, (2) that the chronic folliculitis became manifest during his active duty military service (as scalp folliculitis), and (3) that there is a nexus between the current chronic folliculitis and the folliculitis in service.  The Board finds that it is reasonably shown that the Veteran's chronic folliculitis began in service and has persisted since.  The requirements for establishing service connection are met; service connection for chronic folliculitis is warranted.


ORDER

Service connection for chronic folliculitis is granted.


REMAND

The Veteran's STRs clearly document that "severe pes planus" was diagnosed during service, including as noted on his August 2001 medical examination report associated with the Medical Evaluation Board leading to his separation from service.  The Veteran's medical evaluation board determined that the Veteran's "Symptomatic bilateral pes plan[u]s valgus" was "incurred while entitled to base pay" during service and did not "exist[] prior to service."  The Veteran has provided competent testimony, including at his April 2016 Board hearing, that his in-service pes planus has persisted and that he continues to suffer from the same disability.  In April 2016, he submitted a statement explaining that he has been unable to obtain documentation of his post-service pes planus treatment because "my podiatrist passed away 3 years ago and the new practice did not retain the records."  Evidence establishing a medical diagnosis of one or more current pertinent foot disabilities is a critical element necessary to substantiate this claim; the Veteran's contentions at different times have referenced plantar fasciitis and pes planus.  The Board finds that an examination to secure current diagnostic findings and a medical opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Significantly, during his April 2016 Board hearing, the Veteran offered a credible and detailed explanation that his position of employment with the U.S. government regularly requires extended periods of assignment in foreign countries that limit his ability to report for a VA examination or to receive and respond to notice and correspondence from VA in arranging a VA examination.  As discussed during the Board hearing, it is essential that attention be paid to accommodate these circumstances: notice of the scheduling of the VA examination must be sent to both the Veteran and his representative, affording the representative the opportunity to inform the AOJ if the Veteran is out of the country and unavailable so that the examination may be rescheduled for a date corresponding to his availability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a podiatry examination of the Veteran to determine the nature and likely etiology of his current foot disabilities.  The arrangement of this VA examination should include appropriate steps to accommodate that the Veteran's employment with the U.S. government regularly requires that he be out of the country.  Notice of the scheduling of the VA examination must be sent to both the Veteran and his representative, affording the representative the opportunity to inform the AOJ if the Veteran is out of the country and unavailable so that the AOJ may arrange for the VA examination to be rescheduled accommodate the Veteran's availability.

The examiner should review the record, examine the Veteran, and provide an opinion that responds to:

(a) Please identify, by clinical diagnosis, each foot disability entity found.  The examiner must specifically address whether or not during the pendency of this claim (since 2008) any disability of the Veteran's feet is shown.  In particular, the examiner is asked to please confirm whether the Veteran has a diagnosis of plantar fasciitis and/or pes planus of one or both feet.
(b) Regarding each diagnosed foot disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including complaints/findings/injury therein?  In particular, the examiner is asked to specifically discuss the significance of the Veteran's STRs documenting bilateral "severe pes planus" in service (including in August 2001 and October 2001 records associated with the Veteran's Medical Evaluation Board leading to his separation from service).

The examiner must explain the rationale.

2.  The AOJ should then review the record and re-adjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


